NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                        IN THE DISTRICT COURT OF APPEAL

                                        OF FLORIDA

                                        SECOND DISTRICT

MICHAEL F. RUGER,                )
                                 )
           Appellant,            )
                                 )
v.                               )                Case No. 2D17-948
                                 )
BANK OF AMERICA, N.A.,           )
                                 )
           Appellee.             )
________________________________ )


Opinion filed June 15, 2018.

Appeal from the Circuit Court for Sarasota
County; Thomas M. Gallen, Jr., Senior
Judge.

Jay L. Farrow of Farrow Law, P.A., Davie,
for Appellant.

Alan Michael Pierce of Liebler Gonzalez &
Portuondo, Miami, for Appellee.

PER CURIAM.


             Affirmed.


NORTHCUTT, KHOUZAM, and CRENSHAW, JJ., Concur.